--------------------------------------------------------------------------------

Exhibit 10.12
UNIVERSAL DETECTION TECHNOLOGY
____________________


Debt Conversion Agreement
____________________


Noteholder:
 
   
Note Amount:
$
   
Outstanding Principal:
$    
Interest Rate:
 
  %
Date of Note:
 
   
Maturity:
 
   
Accrued Interest:
$
   

 

--------------------------------------------------------------------------------


____, 2011


REPRODUCTION OF THIS DOCUMENT IS NOT AUTHORIZED


AGREEMENT


This Agreement (the “Agreement”) is entered into by and between Universal
Detection Technology (the “Issuer”) and ___ (the “Noteholder”) on the date first
shown above. The Noteholder confirms that pursuant to the note dated ___ (the
“Note”) in the principal amount of $___ with an interest rate of ___% per annum
and a maturity date of ___, the Issuer owes the Noteholder a balance of $___
including principal and accrued interest as of ___.
 
The Noteholder further agrees to convert the following amount of principal and
interest (the “Conversion Amount”) due under the Note into shares of common
stock of the Issuer (“Shares”), no par value, at the price stated below. The
parties anticipate that the Shares will be eligible for resale pursuant to Rule
144(b)(1).
 
Principal Being Converted:
$
   
Interest Being Converted:
$
   
Conversion Price:
$
   
Number of Shares to Be Issued:
 
   



 


 
 

--------------------------------------------------------------------------------

 
 
The Noteholder is surrendering for conversion that portion of the principle and
interest due under the Note represented by the Conversion Amount and is not
furnishing any other or additional consideration to the Issuer. The Noteholder
hereby waives, releases, relinquishes and discharges the Issuer of any and all
claims and causes of action it now has or that may hereafter arise with respect
to the Conversion Amount and agrees to accept the Shares as full satisfaction
thereof. No claims are reserved with respect to the Conversion Amount, and the
Noteholder expressly waives any and all rights related thereto, except for those
provided for herein, that it may have under the provisions of California Civil
Code Section 1542, which provides:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
 
The Noteholder acknowledges and agrees that this Agreement and the waiver set
forth herein are valid and binding on the Noteholder in accordance with the
terms hereof. The Noteholder represents and warrants that:
 
 
●
It has the requisite authority to execute and deliver this Agreement and that
the person executing and delivering this Agreement has been duly authorized by
the Noteholder to do so;

 
 
●
It is not, and has not been for the three months preceding the date hereof, an
affiliate of the Issuer and will not hold more than 10% of the issued and
outstanding Shares upon consummation of the conversion contemplated hereby; and

 
 
●
It has not assigned or transferred, or purported to assign or transfer, the Note
or any right or claim in connection therewith to any other person.

 
This Agreement shall be governed by the laws of the State of California, without
regard to the conflict of laws principles thereof. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This Agreement may not be modified or amended except by
a writing signed by both parties hereto. This Agreement may be executed in
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same agreement. This Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof.
 
Agreed to and accepted by:
 

UNIVERSAL DETECTION TECHNOLOGY     NOTEHOLDER                                  
                 
 
   
 
 
By: Jacques Tizabi
   
Noteholder:
 
Its: CEO
   
Name:
 

                                                                                     
 
 
 